Case 1:21-mj-01841-UA Document 11 Filed 02/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
| cre (JC)
BEYALET HUSSAIN
Defendant(s).
x
pete AL ET H USSAI N hereby voluntarily consents to
participate in the following proceeding via. videoconferencing or X__ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: tf on Felony information, Defendant Must Sign Separate Waiver of
Indictment Form)

XK  Bail/Detention Hearing

Conference Before a Judicial Officer

 

 

Defendant's Signature Defendant's Counsal’s Signature

(Judge may obtain verbal consent on
Record and Sign for Defendant)

BEYALET HUSSAIN MARK GOMBINER

Print Defendant’s Name Print Counsel’s Name

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

02/18/2020 ) iH

Date US. District Judge U.S. Magistrate Judge

   

 

  

 

 
